Cause NO.              CK 722?


                                                          IN THE DISTRICT COURT
THE STATE OF TEXAS

                                                            27 JUDICIAL DISTRICT
         VS.       ■

                                                           BEXAR COUNTY, TEXAS




                                NOTICE OF APPEAL                                              Ik
                                                                                              c:
                                                                                              CO
                                                                                             IM

                                                                             r-     ^J



TO THE HONORABLE JUDGE OF SAID COURT:
                                                                            i a^             cn
                                                                                             o
                                                                    , Defendant in the
   Come now iZr$M)arrl HouS+Ort—
above styled and numbered cause, on this the      3       day of
 A,\>a.)sA                    —^ Wt^'             »md within thirty (30) days of
 sentencing having been imposed against Defendant on the ,?C             day of
      •j.      I                        0/)/^      , in said cause, and files this written

 notice of appeal of said conviction to the 4th Court of Appeals, Bexar County Criminal

 Justice Center, 300 Dolorosa, San Antonio, Texas 78205.




                                                      Respectfully submitted,




                                                        Defendant
  Attorney for Defendant
                      SAN ANTONIO TX 73
9.00ai   sr
              4th Court of Appeals
              Criminal Justice Center
              300 Dolorosa
              San Antonio, Texas 7S205